NON-RESPONSIVE REPLY
The reply by the applicant … must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  37 CFR 1.111(b).

Applicant failed to respond to the rejection of claims 1-4 and 8-12 under 35 USC 112(b). See p. 4, lines 17-22 and p. 5, lines 1-20 of the previous office action. The rejections are maintained.
DETAILED ACTION
Notice of AIA  Status
Applicant’s failure to draft claims supported by the parent application, Application No. 13/988637, has caused the loss of pre-AIA  status.
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 1-16 not supported by any such earlier application.  
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above. 


Amendment Entered
In response to the amendment filed on December 15, 2020, amended claims 1, 5, 6, 9, and 15-17 are entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent application). The disclosure of the invention in the parent application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the parent application, Application No. 13/988637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The specification does not describe a sensor assembly that processes and calculates.  The contradictions between the claims and the specification (See 112 rejections below) prevent support under 112(a) by the parent application.  The effective filing date for claims 1-16 is the same as the filing date of the instant application – September 10, 2018.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  “the transmission conduit collect infrared energy” in lines 8-9 of claim 1 should read “the transmission conduit to collect infrared energy”; “the lens configured” in claim 5 should read “the lens is configured”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“sensor assembly” lacks associated structure in the claim to perform the function “process the infrared signals to calculate a temperature of the tissue surface.”  Sensors do not typically process or calculate.  The corresponding structure in the specification cannot be determined at this time.  See 112 rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite additional functions/properties that are not typical for a transmission conduit.  It is unclear whether the claim requires unnamed structure that is distinct from the conduit or whether applicant claims a conduit with inherent properties to perform the claimed rotation/translation function(s).  In the case of the former, the structure is not recited, thereby rendering the boundaries of the claim unclear.  In the case of the latter, in light of the specification, such properties cannot be determined.
Claim 1 recites “a sensor assembly configured to … process the infrared signals to calculate a temperature of the tissue surface.”  Claim 9 recites “a sensor assembly configured to … process the infrared signals to calculate a temperature of the tissue surface and generate temperature information across the area of the tissue surface.”  
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  MPEP 2173.03.

	The claims conflict with the specification which describes an electronic module 150 that processes the data received from the sensor assembly.  The specification does not describe a sensor assembly that processes and calculates.  It is further noted that the instances in which the specification mentions calculating are in the context of the electronic module 150.  The inconsistency between the claims and specification render the boundaries of the claims unclear.  Claims 8 and 10-12 further limit the sensor assembly with functions that are not typical of a sensor assembly, as well as contradictory to the specification.  Claims 2-7 and 13-16 inherit and do not remedy the deficiencies of claims 1 and 9.

Regarding claims 7 and 16, it is unclear how the claim further limits claims 1.  It would appear that the qualification “at least one” would already include “an infrared fiber”.
	Regarding claims 13 and 14, the claims conflict with the specification which describes a transducer on the electronic module 150 – not the display unit 155.
	Regarding claim 18, the claim repeats “rotating and translating the transmission conduit”.  The phrase “rotating and translating the transmission conduit the reciprocating motion” appears to be missing a word or phrase.  There is a lack of antecedent basis for “the reciprocating motion”.  Claims 19 and 20 inherit and do not remedy the deficiencies of claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0030098 A1 to Fojtik (cited by Applicant) in view of US 5,445,157 A to Adachi.
	As to claims 1 and 9, Fojtik teaches a temperature measurement apparatus for a patient, the apparatus comprising: 
a transmission conduit (20);
a sensor assembly configured to rotate and translate relative to the transmission conduit (conduit 20 is capable of being rotated and translated by hand [0038], [0043]) collect infrared energy from a tissue surface along a length of the lens and process the signals to calculate a temperature of the tissue surface (“… temperature monitor (not shown) that, in turn, communicates with a processing element (not shown) associated with a temperature display system 36.” [0043]);
a display unit (36) configured to display the temperature information ([0043]).
	Although Fojtik discloses thermal sensors 30 ([0043]) and lumen 21a that is configured to accommodate elements of the temperature probe ([0038]), Fojtik does not teach a lens arranged at a distal portion of the transmission conduit and at least one infrared fiber arranged within the transmission conduit and configured to transmit infrared signals corresponding to the collected infrared energy. Adachi teaches a lens arranged at a distal portion of the transmission conduit (col 2, ln 36-42) and at least one infrared fiber (9) arranged within the transmission conduit and configured to transmit infrared signals corresponding to the collected infrared energy (Col 2, ln 43-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the infrared fiber of 

As to claim 2, Fojtik and Adachi make obvious the apparatus of claim 1.  Fojtik further teaches wherein the tissue surface is an esophagus of a patient (claim 20), and the transmission conduit is configured to rotate 360 to measure an internal circumference of the tissue surface of the esophagus (conduit 20 is capable of being rotated and translated by hand).

As to claim 3, Fojtik and Adachi make obvious the apparatus of claim 1.  Fojtik further teaches wherein the transmission conduit is configured to rotate and translate in a reciprocating motion (conduit 20 is sized and structured so as to be capable of rotation, pushed and pulled (reciprocating motion)).

As to claims 4 and 10-12, Fojtik and Adachi make obvious the apparatus of claim 3.  Fojtik further teaches wherein the transmission conduit is configured to translate and rotate in the reciprocating motion to collect the infrared energy across an area of the tissue surface and the sensor assembly is configured to combine the infrared signals collected across the area of the tissue surface and produce a temperature map (38a, 38d, 39, Fig. 2) indicating the temperature within the area of the tissue surface ([0043]).

As to claim 5, Fojtik and Adachi make obvious the apparatus of claim 1.  Adachi further teaches wherein the lens (8) configured to direct the infrared energy from the tissue surface toward the at least one infrared fiber (col 2, ln 36-42).

As to claims 6 and 15, Fojtik and Adachi make obvious the apparatus of claim 1.  Adachi further teaches wherein the at least one infrared fiber is configured to remain stationary relative to the transmission conduit (fiber 9 is disposed within conduit such that remains stationary relative to the conduit).



As to claim 8, Fojtik and Adachi make obvious the apparatus of claim 1.  Fojtik further teaches wherein the sensor assembly is configured to continuously process the infrared signals to calculate and update the temperature of the tissue surface ([0043]).

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik in view of Adachi and US 2009/0198125 A1 to Nakabayashi et al (hereinafter “Nakabayashi”).
As to claim 17, Fojtik teaches a method of measuring temperature of an esophagus of a patient (claim 20), the method including: 
a transmission conduit (20) within the esophagus of the patient (para [0038], [0043]); 
a sensor assembly relative to the transmission conduit to collect infrared energy from a tissue surface of the esophagus along a length of the lens (“…temperature monitor (not shown) that, in turn, communicates with a processing element (not shown) associated with a temperature display system 36.” [0043]);
processing the signals to calculate a temperature of the tissue surface (“… temperature monitor (not shown) that, in turn, communicates with a processing element (not shown) associated with a temperature display system 36.” [0043]).
	Although Fojtik discloses thermal sensors 30 ([0043]) and lumen 21a that is configured to accommodate elements of the temperature probe ([0038]), Fojtik does not teach the transmission conduit including a lens arranged at a distal portion of the transmission conduit, transmitting infrared signals corresponding to the collected infrared energy by at least one infrared fiber arranged within the transmission conduit. Adachi teaches the transmission conduit including a lens arranged at a distal portion of the transmission conduit (col 2, ln 36-42), transmitting infrared signals corresponding to the collected infrared energy by at least one infrared fiber arranged within the transmission conduit (Col 2, ln 43-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Although the Fojtik’s conduit and Adachi’s fiber are capable of rotating and translation, Fojtik and Adachi do not explicitly teach the step of rotating and translating the sensor assembly.  Nakabayashi teaches the step of rotating and translating (para [0068]; R1, R3 Figs. 5a-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to rotate and translate Fojtik’s conduit to obtain temperature at many different areas that are possibly affected by nearby ablation.
	
As to claim 18, Fojtik, Adachi and Nakabayashi make obvious the method of claim 17.  Horiike further teaches wherein rotating and translating the transmission conduit includes rotating and translating the transmission conduit the reciprocating motion to collect the infrared energy across an area of the tissue surface (col 8, ln 46-51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to rotate and translate Fojtik’s conduit to obtain temperature at many different areas that are possibly affected by nearby ablation.

As to claim 19, Fojtik, Adachi and Nakabayashi make obvious the method of claim 18.  Fojtik further teaches combining the infrared signals collected across the area of the tissue surface and produce a temperature map (38a, 38d, 39, Fig. 2) indicating the temperature within the area of the tissue surface ([0043]).

As to claim 20, Fojtik, Adachi and Nakabayashi make obvious the method of claim 19.  Fojtik further teaches continuously processing the infrared signals to calculate and update the temperature map ([0043]).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik and Adachi as applied to claim 9 above, and further in view of US 6,584,360 B2 to Francischelli (cited by Applicant).


As to claim 14, Fojtik, Adachi and Francischelli makes obvious the apparatus of claim 13.  Francischelli further teaches wherein the transducer includes at least one of an audible transducer and a visual transducer (col 13, ln 26-30).
Response to Arguments
Applicant's arguments filed December 15, 2020 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. Applicant alleges that Fojtik fails to teach rotation and translation of a sensor assembly.  Examiner respectfully disagrees.  The apparatus claims merely recite “configured to rotate and translate”.  The sensor assembly of Fojtik is not attached to the transmission conduit and therefore is capable of being rotated and translated by a hand at a proximal end.  An apparatus claim should recite what a device is, not what it does.  MPEP 2114 (I).  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/Primary Examiner, Art Unit 3791